Citation Nr: 1748909	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  10-40 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation for migraine headaches in excess of 10 percent disabling.  

2.  Entitlement to an initial evaluation for residuals, hip strain, left, in excess of 10 percent disabling.

3.  Entitlement to an initial evaluation for bilateral plantar fasciitis in excess of 10 percent disabling.

4.  Entitlement to service connection for a low back condition, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to February 1999.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The rating decision granted service connection and assigned separate 10 percent ratings for migraines, left hip strain, and left foot plantar fasciitis, each effective October 31, 2008.  The rating decision denied service connection for condyloma acuminata and koilocytosis.  

A September 2009 rating decision denied service connection for right foot plantar fasciitis and a low back condition.

During the pendency of the appeal, an April 2017 rating decision granted service connection for residuals, cervical dysplasia and cryosurgery (claimed as condyloma acuminata and koilocytosis), and for right heel plantar fasciitis.  The resulting bilateral plantar fasciitis was evaluated as 10 percent disabling.  

The September 2017 informal hearing presentation submitted on the Veteran's behalf refers to the issue of service connection for a low back condition, to include as secondary to bilateral plantar fasciitis and/or hip strain.  Thus, the issue before the Board is as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In October 2010, the Veteran submitted six fully completed and signed VA 21-4142s, authorizing VA to obtain specified private medical records.  She described the medical records as pertaining to all of the issues before the Board.  The RO did not make any efforts to obtain the identified records.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit a fully completed and signed VA 21-4142 for each health care provider from whom she would like VA to obtain records, to include the health care providers for whom she submitted VA 21-4142s in October 2010.  

2.  Then, obtain any requested medical records.

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

